Scott, J.
In this case the record does not show the names of the judges who rendered the judgment complained of; nor does it appear from the transcript before us that there were any judges, except what may be conjectured from the statement that a judgment has been rendered. This is evidently a neglect of the clerk, but it is a defect for which the Court will not now reverse the proceedings.

Per Curiam.

A certiorari is awarded to the Gibson Circuit Court, directing them to send up a full and complete transcript of the record in this case (1).

 It is a general rule, that, at any time pending a writ of error, whether before or after errors assigned, or after in nullo est erratum, pleaded, the Court, ex officio, may award a certiorari to inform their conscience, to affirm a judgment, but not to reverse it, or make error. Franklyn v. Reeves, Cas, temp. Hardw. 118, 119. — 2 Will. Saund. 101, s, t.